846 F.2d 73Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy A. Russell, individually, Dorothy A. Russell andAlbert G. Russell, as husband and wife,Plaintiffs-Appellants,The Home Insurance Company, Plaintiff-Appellee,v.UNITED STATES of America, Defendant.
No. 87-2590.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 26, 1988.Decided April 11, 1988.

David McKivitt Williams, on brief for appellant.
William J. Rowan, III, for appellee.
Before MURNAGHAN, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Dorothy A. Russell, by counsel, appeals from the district court's order refusing to "enforce" the consent order entered to apportion between the parties to this appeal the proceeds of a judgment against the United States pursuant to the Federal Tort Claims Act, 28 U.S.C. Secs. 2671, et seq.    The district court denied the motion because the enforcement Russell sought was "clearly " in contravention of the express terms of the consent order.  We affirm.


2
This Court resolves disputes arising from settlements of federal litigation under " 'federal common law principles, independently derived.' "   Auer v. Kawasaki Motors Corp., USA, 830 F.2d 535, 538 (4th Cir.1987) (quoting Gamewell Manufacturing, Inc. v. HVAC Supply Co., Inc., 715 F.2d 112, 115 (4th Cir.1983)).


3
Upon a review of the record, including the consent decree, and the brief Russell submitted on appeal, we find no ground for disturbing the district court's judgment.  We echo the district court's conclusion that the consent order clearly provides that Russell and the insurance company would divide the costs of the action evenly between them.


4
We dispense with oral argument because this appeal is frivolous.


5
AFFIRMED.